                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                     Case No. 5:21-CV-00058-M

MICHAEL PARKER,                                     )
                                                    )
       Plaintiff,                                   )
                                                    )
V.                                                  )                   ORDER
                                                    )
ANDREW SAUL,                                        )
Commissioner of Social Security,                    )
                                                    )
       Defendant.                                   )
                                                    )

       This matter is before the court on the Defendant' s motion seeking an order remanding

this case pursuant to sentence six of 42 U.S.C. §§ 405(g) and 1383(c)(3), because the recording

of the administrative hearing held on July 28, 2020 includes a significant gap in the testimony.

DE 12. For good cause shown, the motion is GRANTED. The court remands this case to the

Commissioner for further administrative proceedings pursuant to sentence six of 42 U.S.C. §§

405(g) and 1383(c)(3). Following the administrative proceedings, "the [Commissioner] must

return to the district court to ' file with the court any such additional or modified findings of fact

and decision, and a transcript of the additional record and testimony upon which his action in

modifying or affirming was based."' Melkonyan v. Sullivan, 501 U.S. 89, 98 (1991) (quoting 42

U.S.C. § 405(g)). Accordingly, the court shall retain jurisdiction of this case while it is pending

before the Commissioner. See id.        The court DIRECTS the Clerk of the Court to stay the

proceedings of this case pending further order of the court. Within sixty days of the date of this

order, and every sixty days thereafter until they return to this court, the parties shall file a joint
report informing the court of the status of the administrative proceedings.


       SO ORDERED thit 3       ~     day of June, 2021.




                                     ~+L~nm~J~
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
